In an action by a vendor to recover damages for breach of a contract to sell real property, defendant appeals from a judgment of the Supreme Court, Westchester County, entered January 18, 1972, in favor of plaintiff, upon a jury verdict. Judgment reversed, on the law, and new trial granted, with costs to abide the event. The questions of fact have not been considered. In our opinion it was error, under the facts of this case, for the trial court, after request by defendant’s counsel, to fail to charge the jury that it could consider the issuance of the permit for a gasoline service station on the issue of fair market value on the day of the breach. Rabin, P. J., Hopkins, Munder, Martuseello and Latham, JJ., concur.